      Case 3:17-cv-08206-SPL Document 162 Filed 08/02/21 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )     No. CV-17-08206-PHX-SPL
      Kimberly Kennedy, et al.,
 9                                               )
                                                 )
                        Plaintiffs,              )     ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Mohave County, et al.,                     )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15          Before the Court is Defendants’ Motion for Judgment on the Pleadings (Doc. 161).
16   On January 7, 2020, Defendants file a Motion to Dismiss Count One of Plaintiff’s
17   Complaint for failure to state a claim (Doc. 115). On June 18, 2020, the Court denied the
18   Motion because it was filed a year and a half after Defendants filed their Answer and was
19   therefore untimely pursuant to Federal Rule of Civil Procedure 12(b). (Doc. 137 at 2).
20   Defendants now essentially seek reconsideration, arguing their Motion “should have been
21   converted to (considered to be) a motion for judgment on the pleadings instead of being
22   denied for untimeliness” and rearguing the merits of the Motion. (Doc. 161 at 1).
23          Trial in this case is schedule to begin tomorrow, August 3, 2021. Defendants waited
24   until almost 14 months after the Court’s Order denying their Motion, and until the day
25   before trial, to object to the Order. The instant Motion is essentially a motion for
26   reconsideration which must be denied as untimely because, per Local Rule 7.2(g), motions
27   for reconsideration “shall be filed no later than fourteen (14) days after the date of the filing
28   of the Order that is the subject of the motion.” Further, even if the Court considered the
      Case 3:17-cv-08206-SPL Document 162 Filed 08/02/21 Page 2 of 2




 1   Motion to be a true motion for judgment on the pleadings, the Court must deny the Motion
 2   because it would unquestionably delay trial. Federal Rule of Civil Procedure 12(c) permits
 3   that “[a]fter the pleadings are closed—but early enough not to delay trial—a party may
 4   move for judgment on the pleadings.” Under Local Rule 7.2(c), a party may respond within
 5   fourteen days to a motion for judgment on the pleadings. Because trial is scheduled to begin
 6   tomorrow, the motion will not even be ripe for this Court’s review until after the trial is
 7   expected to conclude. See, e.g., Riggins v. Walter, 279 F.3d 422, 427 (7th Cir. 1995)
 8   (affirming denial of a motion for judgment on the pleadings as untimely when filed “[m]ore
 9   than twenty-six months after the close of pleadings, twenty months after the dispositive
10   motions deadline and two weeks after the final pretrial order”). Accordingly,
11          IT IS ORDERED that Defendants’ Motion for Judgment on the Pleadings (Doc.
12   161) is denied.
13          Dated this 2nd day of August, 2021.
14
15                                                    Honorable Steven P. Logan
                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
